DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain the limitation “structurally identical dies” but in view of the specification this is interpreted as only to the extent that each die has a different functionality and therefore is configured differently it will be different than the other dies and therefore not “structurally identical” as the plain meaning would imply. Support for this interpretation can be found in the Specification paragraph 0029.  The Examiner has applied art consistent with this very broad interpretation of “identical”.  If Applicant disagrees with the Application of art to this clause, Applicant must show support for a more narrow interpretation of the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelsang (US 2014/0063887)
Regarding claims 61 and 69, Vogelsang discloses a  method of operating a group of structurally identical dies each connected to one another (see Figure 1)  and comprising a master die (122) and two or more slave dies (124’s), the method comprising: providing a plurality of control signals (read, write, refresh commands)  from the master die to the two or more slave dies (via interconnects—see Figure 3, 5D 280 for example); and controlling a memory refresh operation of the two or more slave dies based on the plurality of control signals (Refresh command—see paragraph 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81 is rejected under 35 U.S.C. 103 as being unpatentable over Tomishima (US 2018/0096719).
Regarding claim 81, Tomishima discloses a method of operating a group of structurally identical dies each connected to one another and comprising a master die and a slave dies (see above, first and second dies), the method comprising: providing a plurality of control signals (refresh commands and triggers—see paragraphs 0108, Figure 10A) from the master die to the two or slave die (see Figure 9A—there are passthrough connections and cascade connections carrying the signals); and controlling a memory refresh operation of the slave die based on the plurality of control signals (see paragraph 0108).
Tomishima fails to explicitly teach a plurality of slave dies, but shows the pass through connections (See Figure 9, 942) to connect to additional slave dies.  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide additional slave dies in order to increase memory capacity.
Regarding claim 82, Tomishima as modified above discloses the method of Claim 81, wherein controlling the memory refresh operation comprises scheduling a plurality of self-refresh operations among the two or more slave dies (see Figures 10A, B).
Regarding claim 84, Tomishima discloses method of Claim 82, wherein scheduling the plurality of self-refresh operations further comprises programming a delay of a programmable delay generator of the two or more slave devices dies (see paragraph 0049).

Claims 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima (US 2018/0096719) in view of Kim (US 2007/0070766).
Regarding claim  83, Tomishima is silent with respect to the enabling/disabling of voltage bock (voltage generators) of the respective dies based on the (refresh) signal/command.  However, it was known at the time of filing (see Kim Figure 3, VPP generator, claim 6) that such refresh operations often require special voltage generating circuitry and enabling this circuitry only when a refresh operation is carried out would have been obvious in order to conserve power. 

Allowable Subject Matter
Claims 61-80 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest in combination all the features of the claim including refresh control logic in the first die are enabled by the first control circuit to send a refresh initiation command to the first delay generator and the second delay generator and the first circuit block is enabled in a first condition such that the first circuit is configured to send a refresh initiation command to initiate refresh of the first die and the second die in the first condition, or supply power to the first die and the second die in the first condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Tomishima fails to disclose that the DRAM[0] sends the signal  to the DRAM[1]. The Examiner disagrees.  The signals are the refresh command and trigger signals.  Paragraph 0108 explicitly states “[i]n one embodiment, logic 924 [of DRAM[0]]can also determine when to send the signal to DRAM[1]” (emphasis and note added for clarity).
Applicant continues to argue “[e]ven if, arguendo, another die were connected via connection 942, a die immediately below the other die will send the signal to the other die.”  While this is one interpretation since the signal is routed through the die below the modified third die in the stack, the signal to refresh is the same and is passed along to additional devices (see paragraph 0048 “which ensures that the refresh command will first reach one device and trigger the start of refresh in that device prior to reaching another device to trigger refresh in the other device”).


Conclusion
                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824